Citation Nr: 1417523	
Decision Date: 04/18/14    Archive Date: 05/02/14

DOCKET NO.  09-46 540A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for bilateral tinnitus.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Scott W. Dale, Counsel



INTRODUCTION

The Veteran served on active duty from August 1969 to August 1971, to include service in the Republic of Vietnam.  

The matters come before the Board of Veterans' Appeals (Board) on appeal from a rating decision in February 2009 by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Board remanded this appeal in December 2011 to schedule the Veteran for a videoconference hearing at the RO before a Veterans Law Judge.  The Veteran was scheduled for a videoconference hearing in March 2011, but he did not appear for the hearing or show good cause for such.  Accordingly, the Board's prior remand directive was substantially complied with and the request for the hearing is deemed withdrawn.  38 C.F.R. § 20.704(d).  The case was returned to the Board.  

The Veteran's appeal was remanded again in August 2012 for further evidentiary development.  That development has been substan6tially completed, and the Veteran's appeal has been returned to the Board.  


FINDING OF FACT

The Veteran died in March 2013, during the pendency of the appeal.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of the Veteran's claims at this time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2012); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.1302.  In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106. 

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  The Secretary will be issuing regulations governing the rules and procedures for substitution upon death.  Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the RO from which the claim originated (listed on the first page of this decision).

ORDER

Entitlement to service connection for bilateral hearing loss is dismissed.  

Entitlement to service connection for bilateral tinnitus is dismissed.  

____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


